RECEIVED
                                                                      Court of Appeals .•-.;•


"                 *- • *•                                              Clerk 5th District



    *         ^   >_^       i   l^;   ^   ^              -^   ^,-


                                                                                'J+ki:iUe, C^.ai /sf nonefits
          o                      4        ...
                                                                                :'•'''"' BaII^ |J^//^//9Ai
Th? &>»$#>«£ "TfK&,!< '•;•                      "<i:'•'•''                '    •'' irittU D/shzV/f" or Ic^as




        ,. ;,-u,/ '"y^—s • •<, ,--- .-••-                ••• •           .:. • - - V^-' -v ~\ JAW 202015




^SaejpHulLi JgfQjxF.^f ^^J^QjQau_£jJ^jJ<^a/ a£ tine. MtsJeaf
JS_pilCpfi4,e. ibg__Lt£
                    rcfilto^fj^




^fe^^^
                                                              M


                            O                                           ^^                      COURT OF CRIMINAL APPEALS
    __                                          . • '•           ''           . " -' '''              JAN 26 2015
                                                                                                    Abel Acosta, Clerk
    tUSMci-Ql,      tC5^ A/Ja L^i U/^Lj £lTtLAjSi£^ ,o                                                                        tme.
               i
     UAjfil hfikth IJ.3DM.

               The,AafleJUafk&aai h'tuq Paa ^^.tej^inc^ihiitMc
    tfod       e£6               to


     iMil£ sfcaaa.fcslrz%a/. ff<t CjMMhed! h Wm igajoJ; -fttofe- $?&.• fee

     0^tpA£idia

         \N he&.th<uL, flcemt5-ej&; teMsidg.a.ed fc, Ai#il #k*f
     (IMQtM^iL^Ams
       p                  .tt/tf fhL5, noMp^ialc Lu/el l^JII
              tHr*fc
          ftgjft Aii Me,-. IdDu^sf .fa                                                                     i^^^t;;fY?#.

    iM>                li^-^x^^y
                "•j.^ggjii




                                      •:' '                • ' • . '•;••'•>'       ' • " •:" •' : " ,:.' '.•'•';;"' .                         -; • •

             • : '- ; .'.••: : ,               .'"','" /'•..-' •'•.•'• ' '• ',• ; ,''*.',.•.'; • ' :'- "••';..'         .••..••.             : .:            • '
                                          •'    - -   k           '•..•.-•   ._;./;''. ,:;'•.' ,' :;< ', ; ' • '•                  ;\: ;•' •'.-''
                             -




                                                      _.

                                                                                                                                     -..''   ' •-•




                                                                                                                                                           -•,     '••
|                                                                            j ,!,.';" .     i .   . ' •          ;
                                                                                                              !   '--                                  /




    • '        ' '•                   •                       '                              '''•'•'                                          * '
NOTICE: THIS FORM CONTAINS SENSITIVE DATA.


                                              Unsworn Declaration
                               (Texas Civil Practice and Remedies Code, Section 132.001)

My name is      :_&*           KJA                               IVjajf                              \ hnmpSO^I
                                                                                                          •ft
                  First ft                                  Middle
                                                            IVUUi.
                                                                          t                                  Last


my date of birth is:
                           Month
                                J i Day
                                    & i Year
                                        fin.                      and


my address is: \LQf) FM ,^V<7 J^c/^ho/Ln TtXftS                                                              IL^X
                        Street Address                            City                       State                   lip Code

and             J/?nk
                   Country

My email address is _                                ALL

(Ifyou are incarcerated, you must also include the following information.)

My inmate identifying number, if any, is:                             f) I <3i~I<.'l~(/7 7.
Iam presently incarcerated in:                 l_iAiO/SfJJ Stf/iiK J/9/1 IJaJiT
            ,       /      i                                      ^      Connections Unit Name
in:                        \MC>                             J^I                            Tcx^js                   -1(^5$.
         City                                      County                                  State                    Zip Code



I declare under penalty of perjury that all information in the attached document titled,

      rVflnoxf (r>4 A- [o6 Dal/ 5"*fkiin/9Afl                                                         , is true and correct.
          T\                      Name of Document          rr



Signed in                         IAPCounty
                                      K                                County,         Tzkrt S
                                                                                                     State

on this date:
                   Month           Day      Year




                                                            Your Signature




Pursuant to Texas Civil Practice and Remedies Code Section 132.001, an unsworn declaration may be
used in lieu of a written sworn declaration, verification, certification, oath, or affidavit required by statute or
required by a rule, order, or requirement adopted as provided by law. This provision does not apply to an
oath of office or an oath required to be taken before a specified official other than a notary public. An
unsworn declaration made under this section must be 1) in writing, 2) signed by the person making the
declaration as true under penalty of perjury and 3) in substantially the form used above.


© TexasLawHelp.org - Unsworn Declaration, August 2012                                                                Page 1 of 1